Metcalf, J.
This action is brought against four persons named in the writ, of whom Alvin Adams of Boston is one, and they are termed late copartners under the name and style of Adams 8c Co. The declaration alleges that they accepted the bill of exchange, which is the subject of the action, and promised to pay it according to its tenor. Service was made on Alvin Adams only. He has filed an answer, averring his ignorance of the making of the bill by the alleged drawers, but denying that the defendants accepted it, or in anywise prom ised or became liable to pay it.
It was proved at the trial that the signature of the drawers of the bill was in the handwriting of Adams 8c Co. of San Francisco, and that the acceptance was in the handwriting of an agent of Adams 8c Co. of New York, authorized to accept bills in their behalf. And we are of opinion that it was not necessary, under the pleadings in the case, that the plaintiff should prove more, in order to entitle him to recover against Adams.
The writ and declaration set forth, with substantial certainty, a statement of the substantive facts necessary to constitute the cause of action against the four defendants named, to wit, that they were copartners and accepted the bill drawn on them as such. What substantive fact, relied on in avoidance of the action, does the answer set forth in clear and precise terms, as required by St. 1852, c. 312, §§ 14, 18 ? Only this; that the defendants did not accept the said bill of exchange, nor in any way become liable to pay it. There is no denial that the four defendants, against whom the action was commenced, were copartners under the name and style of Adams 8c Co., at the *387time when the bill purports to have been accepted. On the contrary, by not denying this substantive fact, which is well set forth by the plaintiff, and necessary to constitute his cause of action, Adams must be deemed to have admitted it. Such is the provision of § 26 of St. 1852, c. 312. And we incline to the opinion that at common law the traverse of a single allegation in a declaration is an admission of other material allegations therein, at least when the plaintiff proves the allegation that is traversed. Ayer v. Spring, 10 Mass. 83. Couling v. Coxe, 6 C. B. 721. Judgment for the plaintiff.